DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 26 May 2022 and 14 October 2022, were filed after the mailing date of the patent application on 26 May 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 26 May 2022, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-12, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 20180367251 A1; hereinafter referred to as “Zhou”).
Regarding Claim 10, Zhou discloses a transmitting node, comprising: 
at least one processor (¶52, Zhou discloses an encoding device comprising a processor) configured to: 
determine a code block length No for polar encoding of an information bit sequence (¶76 & Fig. 2 (S201), Zhou discloses determining, by the transmit end, post-polar-encoding data length prior to performing polar encoding based on the to-be-encoded data) according to a data characteristic (¶78 & Fig. 2 (S201), Zhou discloses that the post-polar-encoding data length id dependent on a modulation and coding scheme (MCS)); 
determine a code block number C according to the code block length No and a practical code block length N (¶80-82 & Fig. 2 (S202), Zhou discloses determining the number of at least one code blocks based upon the length of the to-be-encoded data.  Examiner correlates the length of the to-be-encoded data to "a length of the information bit sequence".  Examiner correlates the number of at least one code blocks to "a code bock number C"); 
generate one or more code blocks according to the code block length No by performing, by the transmitting node, the polar encoding of the information bit sequence (¶80-82 & Fig. 2 (S202), Zhou discloses generating, by the transmit end, at least one code block when the length of the to-be-encoded data is greater than the preset threshold, then segmentation is performed which yields more than one code block); and 
transmit, via a transmitter, the one or more code blocks obtained through performing the polar encoding (¶86 & Fig. 2 (S204), Zhou discloses transmitting, by the transmit end to the receive end, encoded data).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 10.
Regarding Claim 11, Zhou discloses the transmitting node of claim 10.
Zhou further discloses wherein Δ is a fixed value (¶80-82 & Fig. 2 (S202), Zhou discloses a preset threshold or post-encoding maximum data length of the code block.  Here, the number of codeblocks is determined when post-encoding length is a multiple of the post-encoding maximum data length); and 
when N>No+ Δ, the at least one processor configured to perform code block segmentation on the information bit sequence, and the code block number is C=2 (¶80-82 & Fig. 2 (S202), Zhou discloses segmenting, by the transmit end, the to-be-encoded data when post-encoding data length is greater than the post-encoding maximum data length of the code block.  Here, the number of code blocks, such as C=2, would be dependent upon whether the post-encoding date length is greater than the threshold but less than 2*threshold), and when N<No+ Δ, the code block number is C=1, and the code block segmentation is not performed (¶80-82 & Fig. 2 (S202), Zhou discloses not segmenting, by the transmit end, the to-be-encoded data when post-encoding data length is less than the post-encoding maximum data length of the code block).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 11.
Regarding Claim 12, Zhou discloses the transmitting node of claim 10.
Zhou further discloses the at least one processor is configured to: 
determine, prior to performing the polar encoding, the code block number C according to a length of the information bit sequence (¶80-82 & Fig. 2 (S202), Zhou discloses determining the number of at least one code blocks based upon the length of the to-be-encoded data.  Examiner correlates the length of the to-be-encoded data to "a length of the information bit sequence".  Examiner correlates the number of at least one code blocks to "a code bock number C"), wherein when K is the length of the information bit sequence (¶80-82 & Fig. 2 (S202), Zhou discloses a post-encoding data length), and Kmax is a length of a preset maximum information bit sequence (¶80-82 & Fig. 2 (S202), Zhou discloses a preset threshold or post-encoding maximum data length of the code block): 
when K>Kmax the at least one processor configured to perform code block segmentation on the information bit sequence, and C=2 (¶80-82 & Fig. 2 (S202), Zhou discloses segmenting, by the transmit end, the to-be-encoded data when post-encoding data length is greater than the post-encoding maximum data length of the code block.  Here, the number of code blocks, such as C=2, would be dependent upon whether the post-encoding date length is greater than the threshold but less than 2*threshold); and 
when K<Kmax, the code block number is C=1, and the code block segmentation is not performed (¶80-82 & Fig. 2 (S202), Zhou discloses not segmenting, by the transmit end, the to-be-encoded data when post-encoding data length is less than the post-encoding maximum data length of the code block).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 12.
Regarding Claim 15, Zhou discloses the transmitting node of claim 10.
Zhou further discloses the at least one processor is configured to perform the polar encoding on the information bit sequence according to the code block number C, which comprises: 
when the code block number is C>2 (¶80-82 & Fig. 2 (S202), Zhou discloses that when the length of the to-be-encoded data is greater than the preset threshold, then segmentation is performed which yields more than one code block.  In the case of C>2, the to-be-encoded data would be at least 2*threshold), dividing the information bit sequence into C vector segments (¶80-82  & Fig. 2 (S202), Zhou discloses dividing, by the transmitting entity, the to-be-encoded data into segments); 
performing the polar encoding on each of the C vector segments to obtain a code block of length C*No (¶80-82  & Fig. 2 (S203), Zhou discloses performing, by the transmitting entity, the to-be-encoded data segments into code blocks where each code block is associated with a length); and 
determining M bits from the code block of length C*No to obtain a code block with a length of M bits (¶80-82 & Fig. 2 (S203), Zhou discloses performing, by the transmitting entity, the to-be-encoded data segments into code blocks where each code block is associated with a length).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 15.
Regarding Claim 16, Zhou discloses the transmitting node of claim 15.
Zhou further discloses the at least one processor is configured to divide the information bit sequence into the C vector segments, which comprises: 
equally dividing the information bit sequence into C sub-information bit sequences (¶80-82  & Fig. 2 (S202), Zhou discloses dividing, by the transmitting entity, the to-be-encoded data into segments).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 16.
Regarding Claim 17, Zhou discloses the transmitting node of claim 14.
Zhou further discloses the at least one processor is configured to: 
concatenate, after processing the information bit sequence to obtain the C code blocks, the C code blocks by: 
interleaving each of the C code blocks, and connecting the interleaved C code blocks end to end (¶87  & Fig. 2 (S204), Zhou discloses transmitting, by the transmitting entity, the encoded data segments where the encoded data segments are provided/interleaved in an order).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 17.
Regarding Claim 18, Zhou discloses the transmitting node of claim 10.
Zhou further discloses the at least one processor is configured to: 
divide, prior to processing the information bit sequence to obtain the C code blocks, the information bit sequence into C information bit sequences (¶84 & ¶87  & Fig. 2 (S203), Zhou discloses dividing, by the transmitting entity, the to-be-encoded data segments prior to encoding the to-be-encoded data segments); and 
perform cyclic redundancy check (CRC) encoding on each of the C information bit sequences (¶84 & ¶87  & Fig. 2 (S203), Zhou discloses insertion, by the transmitting entity, of check information, or CRC code, into each of the to-be-encoded data segments prior to encoding).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 18.
Regarding Claim 20, Zhou discloses a receiving node, comprising: 
at least one processor (¶52, Zhou discloses an encoding device comprising a processor)  configured to receive, via a receiver, one or more code blocks obtained through performing polar encoding (¶86 & Fig. 2 (S204), Zhou discloses receiving, by a receive end from a transmit end to the receive end, encoded data), wherein the one or more code blocks are generated according to a code block length No by performing the polar encoding of an information bit sequence (¶80-82 & Fig. 2 (S202), Zhou discloses that the at least one code block when the length of the to-be-encoded data is greater than the preset threshold and that one code block is generated when the length of the to-be-encoded date is less than the preset threshold), the code block length No is determined according to a data characteristic (¶78 & Fig. 2 (S201), Zhou discloses that the post-polar-encoding data length id dependent on a modulation and coding scheme (MCS)), and a code block number C is determined according to the code block length No and a practical code block length N (¶80-82 & Fig. 2 (S202), Zhou discloses determining the number of at least one code blocks based upon the length of the to-be-encoded data.  Examiner correlates the length of the to-be-encoded data to "a length of the information bit sequence".  Examiner correlates the number of at least one code blocks to "a code bock number C").
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Wu et al. (WO 2018098691 A1; hereinafter referred to as “Wu”).
Regarding Claim 13, Zhou discloses the transmitting node of claim 10.
However, Zhou does not disclose the data characteristic comprises a channel type, the channel type comprising a physical downlink control channel (PDCCH), a physical broadcast channel (PBCH), or a physical uplink control channel (PUCCH).
Wu, a prior art reference in the same field of endeavor, teaches the data characteristic comprises a channel type, the channel type comprising a physical downlink control channel (PDCCH), a physical broadcast channel (PBCH), or a physical uplink control channel (PUCCH) (Abstract, Wu teaches polar encoding based upon the downlink channel being a Physical Downlink Control Channel (PDCCH) where the PDCCH is a type of channel).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Zhou by requiring that the data characteristic comprises a channel type, the channel type comprising a physical downlink control channel (PDCCH), a physical broadcast channel (PBCH), or a physical uplink control channel (PUCCH) as taught by Wu because the computation and power consumption is reduced during the activity of blind detection (Wu, Abstract).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 13.
Regarding Claim 14, Zhou discloses the transmitting node of claim 10.
However, Zhou does not disclose the data characteristic comprises a link direction, the link direction comprising a downlink direction or an uplink direction.
Wu, a prior art reference in the same field of endeavor, teaches the data characteristic comprises a link direction, the link direction comprising a downlink direction or an uplink direction (Abstract, Wu teaches polar encoding based upon the downlink channel being a Physical Downlink Control Channel (PDCCH) where the PDCCH is a type of downlink channel).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Zhou by requiring that the data characteristic comprises a link direction, the link direction comprising a downlink direction or an uplink direction as taught by Wu because the computation and power consumption is reduced during the activity of blind detection (Wu, Abstract).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11038532 (hereinafter referred to as “the ‘532 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 10, Claim 9 of the ‘532 Patent discloses a transmitting node, comprising: 
at least one processor (Claim 9 of the '532 Patent discloses a memory, configured to store programs; and a processor, configured to execute the programs) configured to: 
determine a code block length No for polar encoding of an information bit sequence according to a data characteristic (Claim 9 of the '532 Patent discloses determine a code block length N.sub.0 for encoding an information bit sequence according to a data characteristic); 
determine a code block number C according to the code block length No and a practical code block length N (Claim 9 of the '532 Patent discloses determine a code block number C according to the code block length N.sub.0, wherein when N is a practical code block length required by the information bit sequence); 
generate one or more code blocks according to the code block length No by performing, by the transmitting node, the polar encoding of the information bit sequence (Claim 9 of the '532 Patent discloses Δ is a fixed increment: when N>N.sub.0+Δ, the transmitting node performs code block segmentation on the information bit sequence, and the code block number is C=2, and when N≤N.sub.0+Δ, the code block number is C=1, and the code block segmentation is not performed, perform polar encoding on the information bit sequence according to the code block length N.sub.0); and 
transmit, via a transmitter, the one or more code blocks obtained through performing the polar encoding (Claim 9 of the '532 Patent discloses transmit a code block obtained through the polar encoding to a receiving node).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 10.
Regarding Claim 11, Claim 9 of the ‘532 Patent discloses the transmitting node of claim 10.
Claim 9 of the ‘532 Patent discloses wherein Δ is a fixed value (Claim 9 of the '532 Patent discloses Δ is a fixed increment); and 
when N>No+ Δ, the at least one processor configured to perform code block segmentation on the information bit sequence, and the code block number is C=2 (Claim 9 of the '532 Patent discloses when N>N.sub.0+Δ, the transmitting node performs code block segmentation on the information bit sequence, and the code block number is C=2), and 
when N<No+ Δ, the code block number is C=1, and the code block segmentation is not performed (Claim 9 of the '532 Patent discloses when N≤N.sub.0+Δ, the code block number is C=1, and the code block segmentation is not performed, perform polar encoding on the information bit sequence according to the code block length N.sub.0).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 11.
Regarding Claim 12, Claim 9 of the ‘532 Patent discloses the transmitting node of claim 10.
Claim 10 of the ‘532 Patent discloses the at least one processor is configured to: 
determine, prior to performing the polar encoding, the code block number C according to a length of the information bit sequence (Claim 10 of the '532 Patent discloses determining, by the transmitting node prior to performing the polar encoding, a code block number C according to a length of the information bit sequence), wherein when K is the length of the information bit sequence, and Kmax is a length of a preset maximum information bit sequence (Claim 10 of the '532 Patent discloses when K is the length of the information bit sequence, and K.sub.max is a length of a preset maximum information bit sequence): 
when K>Kmax the at least one processor configured to perform code block segmentation on the information bit sequence, and C=2 (Claim 10 of the '532 Patent discloses when K>K.sub.max the transmitting node performs code block segmentation on the information bit sequence, and C=2); and 
when K<Kmax, the code block number is C=1, and the code block segmentation is not performed (Claim 10 of the '532 Patent discloses when K≤K.sub.max, the code block number is C=1, and the code block segmentation is not performed).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 12.
Regarding Claim 13, Claim 9 of the ‘532 Patent discloses the transmitting node of claim 10.
Claim 11 of the ‘532 Patent discloses the data characteristic comprises a channel type (Claim 11 of the '532 Patent discloses the data characteristic comprises a channel type), the channel type comprising a physical downlink control channel (PDCCH), a physical broadcast channel (PBCH), or a physical uplink control channel (PUCCH) (Claim 11 of the '532 Patent discloses the channel type comprising a physical downlink control channel (PDCCH), a physical broadcast channel (PBCH), or a physical uplink control channel (PUCCH)).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 13.
Regarding Claim 14, Claim 9 of the ‘532 Patent discloses the transmitting node of claim 10.
Claim 12 of the ‘532 Patent discloses the data characteristic comprises a link direction, the link direction comprising a downlink direction or an uplink direction (Claim 12 of the '532 Patent discloses the data characteristic comprises a link direction).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 14.
Regarding Claim 15, Claim 9 of the ‘532 Patent discloses the transmitting node of claim 10.
Claim 13 of the ‘532 Patent discloses the at least one processor is configured to perform the polar encoding on the information bit sequence according to the code block number C, which comprises: 
when the code block number is C>2, dividing the information bit sequence into C vector segments; performing the polar encoding on each of the C vector segments to obtain a code block of length C*No; and determining M bits from the code block of length C*No to obtain a code block with a length of M bits (Claim 13 of the '532 Patent discloses when the code block number is C≥2, dividing, by the transmitting node, the information bit sequence into C vector segments, performing the polar encoding on each of the C vector segments to obtain a code block of length C*N.sub.0, and determining M bits from the code block of length C*N.sub.0 to obtain a code block with a length of M bits).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 15.
Regarding Claim 16, Claim 9 and Claim 15 of the ‘532 Patent discloses the transmitting node of claim 15.
Claim 14 of the ‘532 Patent discloses the at least one processor is configured to divide the information bit sequence into the C vector segments, which comprises: equally dividing the information bit sequence into C sub-information bit sequences (Claim 14 of the '532 Patent discloses equally dividing, by the transmitting node, the information bit sequence into C sub-information bit sequences).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 16.
Regarding Claim 17, Claim 9 and Claim 12 of the ‘532 Patent discloses the transmitting node of claim 14.
Claim 15 of the ‘532 Patent discloses the at least one processor is configured to: concatenate, after processing the information bit sequence to obtain the C code blocks, the C code blocks by: interleaving each of the C code blocks, and connecting the interleaved C code blocks end to end (Claim 15 of the '532 Patent discloses concatenating, by the transmitting node after processing the information bit sequence to obtain the C code blocks, the C code blocks by interleaving each of the C code blocks, and connecting the interleaved C code blocks end to end).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 17.
Regarding Claim 18, Claim 9 of the ‘532 Patent discloses the transmitting node of claim 10.
Claim 16 of the ‘532 Patent discloses the at least one processor is configured to: divide, prior to processing the information bit sequence to obtain the C code blocks, the information bit sequence into C information bit sequences; and perform cyclic redundancy check (CRC) encoding on each of the C information bit sequences (Claim 16 of the '532 Patent discloses dividing, by the transmitting node prior to processing the information bit sequence to obtain the C code blocks, the information bit sequence into C information bit sequences, and performing cyclic redundancy check (CRC) encoding on each of the C information bit sequences).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 18.
Regarding Claim 19, Claim 9 of the ‘532 Patent discloses a method, comprising: 
receiving, by a receiving node, one or more code blocks obtained through performing polar encoding (Claim 9 of the '532 Patent discloses receiving, by a receiving node from the transmitting node, a code block obtained through the polar encoding, to a receiving node), wherein the one or more code blocks are generated according to a code block length No by performing the polar encoding of an information bit sequence (Claim 16 of the '532 Patent discloses divide, prior to processing the information bit sequence to obtain the C code blocks, the information bit sequence into C information bit sequences, and perform cyclic redundancy check (CRC) encoding on each of the C information bit sequences), the code block length No is determined according to a data characteristic (Claim 9 of the '532 Patent discloses the code block length No is determined according to a data characteristic), and a code block number C is determined according to the code block length No and a practical code block length N (Claim 9 of the '532 Patent discloses determine a code block number C according to the code block length N.sub.0, wherein when N is a practical code block length required by the information bit sequence).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 16 of U.S. Patent No. 11038532 (hereinafter referred to as “the ‘532 Patent”) in view of Zhou.
Regarding Claim 20, Claim 9 of the ‘532 Patent discloses a receiving node, comprising: [a receiving node] configured to
receive, via a receiver, one or more code blocks obtained through performing polar encoding (Claim 9 of the '532 Patent discloses receiving, by a receiving node from the transmitting node, a code block obtained through the polar encoding, to a receiving node), wherein the one or more code blocks are generated according to a code block length No by performing the polar encoding of an information bit sequence (Claim 16 of the '532 Patent discloses divide, prior to processing the information bit sequence to obtain the C code blocks, the information bit sequence into C information bit sequences, and perform cyclic redundancy check (CRC) encoding on each of the C information bit sequences), the code block length No is determined according to a data characteristic (Claim 9 of the '532 Patent discloses the code block length No is determined according to a data characteristic), and a code block number C is determined according to the code block length No and a practical code block length N (Claim 9 of the '532 Patent discloses determine a code block number C according to the code block length N.sub.0, wherein when N is a practical code block length required by the information bit sequence).
However, Claim 9 and Claim 16 of the ‘532 Patent does not disclose at least one processor.
Zhou, a prior art reference in the same field of endeavor, teaches at least one processor (¶52, Zhou discloses an encoding device comprising a processor).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 9 and Claim 16 of the ‘532 Patent by requiring at least one processor as taught by Wu because data transmission performance loss caused by an excessive quantity of segments is avoided, which, in turn, improves the transmission of encoded data (Zhou, Abstract).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC NOWLIN/Examiner, Art Unit 2474